INGRAM, Justice.
Anji Reddy Bodana sued Steven Mitchell Howie, alleging legal malpractice. The trial court entered a summary judgment for How-ie. Bodana appeals, pro se.1
Howie supported his motion for summary judgment with an affidavit, filed by Howie as an expert, stating that he had performed legal services for Bodana according to the standards of skill and diligence observed by attorneys in the Madison County area. Bodana failed to file an expert’s affidavit with his response to Howie’s motion for summary judgment. For a plaintiff in a legal malpractice action to defeat a motion for summary judgment filed by the attorney and supported by an expert’s affidavit, the plaintiff must “come forward with expert testimony to show negligence on the part of the attorney[].” See Phillips v. Alonzo, 435 So.2d 1266,1267 (Ala.), cert. denied, 464 U.S. 984, 104 S.Ct. 430, 78 L.Ed.2d 363 (1983). Because Bodana failed to file an expert’s affidavit, we affirm on the authority of Phillips, supra; Tidwell v. Waldrop, 554 So.2d 1009, 1010 (Ala.1989); and Rice v. Hartman, Fawal & Spina, 582 So.2d 464 (Ala.1991).
AFFIRMED.
HORNSBY, C.J., and ALMON, ADAMS and STEAGALL, JJ., concur.

. This case is the companion case to Bodana v. Brinkley, 614 So.2d 981 (Ala.1992).